         Case 1:17-cv-01789-DLC Document 430 Filed 09/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                           Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.



      DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF
    LAW IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE THE SEC FROM
  INTRODUCING EVIDENCE CONCERNING TRADING CONDUCTED THROUGH
                         LIME BROKERAGE

       PLEASE TAKE NOTICE that, upon Defendants Sergey Pustelnik, Nathan Fayyer, and

Avalon FA Ltd.’s (“Defendants”) Memorandum of Law in Support of their Motion in Limine to

Preclude the SEC from Introducing Evidence Concerning Trading Conducted Through Lime

Brokerage and all pleadings, papers and proceedings in this action, Defendants will move this

Court before the Honorable Denise L. Cote at the U.S. Courthouse located at 500 Pearl Street,

NY, NY, at a date to be determined by the Court, for an Order precluding the SEC from

introducing evidence concerning trading conducted through Lime Brokerage, and for such other

relief as this Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s June 12, 2019

Scheduling Order, Plaintiff shall serve opposing papers no later than September 27, 2019, reply

papers shall be due October 2, 2019.
        Case 1:17-cv-01789-DLC Document 430 Filed 09/13/19 Page 2 of 2




Dated: September 13, 2019


                                         Respectfully submitted,



                                         _____________________________
                                         James M Wines
                                         Law Office of James M Wines
                                         1802 Stirrup Lane
                                         Alexandria, VA 22308
                                         202.297.6768
                                         winesj@wineslegal.com

                                         Steven Barentzen
                                         Law Office of Steven Barentzen
                                         17 State Street, Suite 400
                                         New York, NY 10004
                                         Phone: (917) 476-0953
                                         Fax: (202) 888-6268
                                         Steven@barentzenlaw.com

                                         Attorneys for Defendants Sergey Pustelnik,
                                         Nathan Fayyer and Avalon FA LTD




                                         2
